DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                         
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, all previous rejections have been withdrawn. 
Claims 1-12, 25-29 are currently pending in this Office Action. 

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  the term “airless mode” is objected to because the term “mode” is not consistent with the terminology in the disclosure. As recited in the specification (Pg. 9, Ln. 15-17), the term is construed to mean “airless, vacuum-like condition”. Applicant is advised to amend the terms accordingly.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  the term “fix” location should be amended to “fixed”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 11 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim is indefinite because it is not clear what is being claimed by “controlling said pressure and heat temperature according to a relation between said pressure and said temperature”. That is, there is no clear indication as to what “a relation” constitutes. 
Regarding Claim 5, the claim is indefinite because it is not clear what “nature” is referring to. 
Regarding Claims 8 and 11, the claim  recites the limitation "said plastic bag".  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intends to refer to “a plastic bag” recited in Claim 7; however, Claims 8 and 11 depend on Claim 5. 
Claims 5, 6, 8, 11 and 12 are rejected based on its dependency on a rejected Claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alipour (US 8,833,245) in view of John et al. (US 4,364,308) and Meier et al. (US 6,623,773), and evidenced by Shanna (Grass Fed Sous Vide Brisket, Pineapple & Coconut).
Regarding Claim 1, Alipour discloses a method for cooking a food item, comprising the steps of: sealing a food item in an airless mode (see Fig. 1 or Col. 2, Ln. 1-6); and applying pressure and heat on said food item for a time period (Col. 3, Ln. 5-15) where it is construed that the circulation of fluid 
As to the flavor sheet, Meier is relied on to teach the addition of a flavor sheet in vacuum sealed bags of food to deliver a marinating, curing, tenderizing, and/or flavoring agent (see Col. 3, Ln. 40-64). In use, Meier places raw meat between two flavoring sheet in a bag vacuum sealed (see Col. 6, Ln. 1-6). Therefore, since Alipour is directed to cooking methods similar to sous-vide, where it is well known to cook meat in vacuum sealed bags with seasoning ingredients (see evidentiary reference Shanna, page 14), it would have been obvious to one of ordinary skill in the art to incorporate flavoring sheets in the sealed food packages of Alipour as taught by Meier for the purpose of delivering curing agents, tenderizing agents, marinating agents, and flavorant while cooking. 
As to the controlling the pressure, John is relied on to teach similar cooking apparatus that similarly involves conforming to the shape of the food by circulating gas or liquid pressure through port 175 (see Col. 8, Ln. 1-16 and Fig. 14). This enables intimate contact with the food stuff resulting in highly efficient heat transfer (Col. 3, Ln. 47-52). The pressure can be adjusted by changing the tension in the springs allowing the user to select a spring pressure that is most suitable (see Fig. 40 and Col. 12, Ln. 22-38). Likewise, in the case of Fig. 14 which is performed under gas or liquid pressure (Col. 8, Ln. 11-13), it would have been obvious to one of ordinary skill in the art allow adjustment to the pressure with the liquid pressure fluid. 
Therefore, since both Alipour and John are directed to providing intimate contact with the foodstuff to efficiently heat, it would have been obvious to one of ordinary skill in the art to provide a controllable pressure on the foodstuff to maintain the contact with the food stuff, thereby increasing efficiency. Since John is configured to selecting a spring tension “that is most suitable”, it is construed that the pressure is would have been dependent on at least one property of the flavoring sheet, such as a thickness of the flavoring sheet thereby allowing the membrane (blanket 174) to sufficiently contact the foodstuff. 
Regarding Claim 2, the combination is silent to wherein said step of applying also comprises controlling said pressure according to a pressure setting corresponding to ingredients in said flavoring sheet; however, as similarly stated above with respect to claim 1, since John allows adjustment to the pressure to select “the most suitable” settings, which may vary based on the thickness of the foodstuff and the flavoring sheet combine, it would have also been dependent on the thickness of the flavoring ingredients on the flavoring sheets as well. That is, the flavoring sheet of Meier can vary in thickness based on the types of ingredients selected (“the thickness of the adhesive layer is calibrated…”, see Col. 4, Ln. 10-18).  In this case, Meier discloses varying amounts of adhesive per square inch based on the type of food being adhered to, therefore providing adjustments in adhesive thickness (see table at Col. 4, Ln. 20-31). 
Regarding Claim 7, Alipour is directed to cooking within a plastic bag (figure 1 - which shows food 100 in a plastic bag 101).  Meier further teaches wherein said step of sealing comprises placing said food item and said flavoring sheet in a plastic bag (see Col. 6, Ln. 1-9).
Regarding Claim 9, Meier further teaches the step of selecting a flavoring sheet comprising an edible adhesive containing an acid (Col. 3, Ln. 6-14 and Ln. 55-64 “consumable acid”). 
Regarding Claim 10, since the combination discloses cooking a protein food item (i.e. meat, Col. 5, Ln. 24-29 of Alipour) with pressure, the cooking process would have also cause at least some albumin to exude from said protein to contact the flavoring sheet, and become absorbed back into the protein. That is, since the food and flavorings are contained in a vacuum sealed bag, at least some degree of liquid transfer would occur as a natural part of cooking in sous vide. 
Regarding Claim 25, Alipour further teaches wherein the pressure and the heat are applied while the food item is sealed in the airless mode (vacuum, see Fig. 5, Box 13).
Regarding Claim 26, Meier further teaches wherein said flavoring sheet comprises a substrate and a treatment layer deposited on the substrate (Col. 2, Ln. 44-47).
Regarding Claim 27
Regarding Claim 28, Meier further teaches wherein said one of the curing agent and the marinating agent is mixed in to said edible adhesive (“curing or marinating agent mixed in, retained and calibrated by the adhesive.” Col. 2, Ln. 18-31).
Regarding Claim 29, Meier further teaches wherein said one of the curing agent and the marinating agent is retained to the substrate by said edible adhesive (“amount of edible adhesive applied to a food contacting surface of the substrate…” Col. 2, Ln. 18-31). 


Claims 3, 4, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1 and evidenced by Exploratorium (Pressure Cooking, < https://www.exploratorium.edu/food/pressure-cooking>). 
Regarding Claim 3, the combination is silent to wherein said step of applying also comprises the step of controlling said pressure according to a temperature of said heat; however, since the combination is directed to applying pressure within inflatable membranes, it would have been obvious to one of ordinary skill in the art to select a pressure based on the cooking temperature such that it does not over pressurize and rupture the flexible membrane. That is, one of ordinary skill in the art would recognize that higher fluid temperature exerts higher vapor pressure and thus would have adjusted accordingly (“As temperature increases, gas molecules move faster, which increases the pressure inside the cooker” see evidentiary reference Exploratorium at page 1). 
Regarding Claims 4-5
Regarding Claim 6, Alipour further teaches wherein said temperature is adjusted to maintain a heat absorption in said food item constant during a major portion of said time (Col. 3, Ln. 9-15 and 35-38). In this case, Alipour maintains the temperature of the circulating liquid at the target temperature through a closed loop system and reheats the cooled returning liquid as needed (Col. 3, Ln. 39-49).  Therefore, it is construed that the temperature of the circulating liquid is constantly adjusted to maintain the set temperature. 
Regarding Claim 8, Alipour further teaches wherein said step of applying pressure on said food item comprises the steps of: placing said plastic bag  (plastic bag 101, see Fig. 1) against a heating surface (heated liquid pathway 208, see Fig. 4, box 3); applying a deformable membrane (malleable or deformable polymeric material, Col. 4, Ln. 21-27) against said plastic bag and said heating surface (see Col. 3, Ln. 39-49, and Fig. 5, box 10); and retaining said deformable membrane at a fixed distance from said heating surface (Fig. 5 box 11); inflating said deformable membrane to said pressure (Fig 5, Box 13). John is also relied on to teach inflating said deformable membrane (blanket 174) to apply pressure (Col. 8, Ln. 11-16). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 5, further in view of Pearson (US 2014/0260998). 
Regarding Claim 11, while Alipour is directed to an apparatus for heating and cooling food items (see Col. 1, Ln. 12-16), he is silent to further including the steps of cooling said plastic bag and said food item between said inflatable membrane and said heating plate, while delaying said step of applying pressure and heat to said plastic bag. Pearson is relied on to teach a sous vide cooking apparatus, wherein the apparatus has a cooling unit that can hold food at a safe temperature until a scheduled time (see paragraph 61), therefore delaying any heating process. Since both Alipour and Pearson are directed to cooking via sous vide, and Alipour is directed to apparatus for heating and cooling food items, it would have been obvious to one of ordinary skill in the art to provide a step of cooling prior to heating to allow food to be held safely prior to a schedule cooking time.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 5, further in view of Hasegawa (US 2010/0193521). 
Regarding Claim 12, the combination is silent to wherein said pressure is alternately relaxed and increased during said step of applying pressure and heat. Hasegawa is relied on to teach known practice of cooking under pressure, where a pressure apparatus is provided with a pressure regulator to release excess pressure during thereby preventing over-pressurization or maintaining the proper pressure level for cooking (see paragraph 29). This is construed to read on “wherein said pressure is alternately relaxed and increased”. 
Therefore, since the combination is directed to applying pressure to the food items, it would have been obvious to one of ordinary skill in the art to alternately relax and increase pressure for the purpose of regulating the pressure and thus preventing over-pressurizing as well as maintain the proper pressure level for cooking.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792